Exhibit 99.1 Newfield Exploration Reports Second Quarter 2015 Results 2Q15 net domestic production met upper end of guidance Domestic oil production increased 12% over prior quarter; Company oil production increased 23% over prior quarter Cash flow and adjusted 2Q15 diluted earnings per share of $0.46 topped consensus estimates Newfield increased full-year 2015 capital budget by $200 million, attributed to ~20,000 additional acres in the Anadarko Basin, accelerated STACK completion schedule and quickening drilling pace Full-year 2015 net domestic production forecast raised to 48.5 – 50 MMBOE; consolidated net production raised to 53.5 – 55.0 MMBOE 4Q15 estimated Anadarko Basin net production raised approximately 0.3 MMBOE over beginning of the year estimate STACK SXL completed well costs decline to $7.9 million, down from $8.5 million in 1Q15 STACK wells being drilled to total depth in 12 – 16 days Company reported improved average production rates from recent STACK wells Hedges expected to contribute cash flows of approximately $490 million in 2015 and $250 million in 2016, at July 31 strip prices The Woodlands, Texas – August 4, 2015 – Newfield Exploration Company (NYSE: NFX) today provided a detailed operational update on its STACK drilling program in the Anadarko Basin. In addition, Newfield reported its unaudited second quarter 2015 financial results. Newfield provided an updated @NFX publication on its website and plans to host a conference call at 8:00 a.m. CDT on August 5, 2015. To listen to the call and to view the slide deck, please visit Newfield’s website at http://www.newfield.com. To participate in the call, dial 785-830-1997 and enter conference code 9266678. “At mid-year, we are firing on all cylinders,” said Lee K. Boothby, Newfield Chairman, President and CEO. “Although the backdrop of low oil prices is presenting very challenging issues for industry, our business plan and strong balance sheet continue to differentiate Newfield in the current environment. Our team is driving down costs, improving margins and realizing efficiencies and attractive returns in the Anadarko Basin. Furthermore, we are well hedged for 2015-16 and have significant liquidity. Our priorities remain a balance of maintaining financial strength, holding our economically resilient STACK acreage position by production and capturing remaining acreage opportunities in the Anadarko Basin. At our current pace, we are accelerating the timing to full-field development and expect to be 100% held-by-production in STACK by the end of 2016. I am confident in our plan and its ability to continue delivering stockholder value.” Second Quarter 2015 Results For the second quarter, the Company recorded a net loss of $992 million, or $6.09 per diluted share (all per share amounts are on a diluted basis). The loss was primarily related to a full-cost ceiling test impairment of $1.5 billion ($958 million after-tax, or $5.88 per share). After adjusting for the effect of impairments, unrealized derivativelosses, long-term debt redemption related costs and restructuring related costs, net income would have been $75 million, or $0.46 per share. Revenues for the second quarter were $469 million. Net cash provided by operating activities before changes in operating assets and liabilities was $347 million. Newfield’s total net production in the second quarter of 2015 was 14.1 million BOE, comprised of 51% oil, 14% natural gas liquids and 35% natural gas. Domestic production in the second quarter was 12.4 MMBOE. Newfield estimates that weather issues and third-party mid-stream curtailments in SCOOP during the second quarter negatively impacted net production by approximately 0.2 MMBOE. 2015 Production Guidance and Capital Investments Newfield increased its 2015 domestic production guidance to 48.5 – 50.0 MMBOE (previous mid-point was 48.5 MMBOE). Total company net production guidance is expected to be 53. 5 – 55.0 MMBOE. The Company’s 2015 capital budget was increased to $1.4 billion (previous budget was $1.2 billion). The increase relates to the recent addition of approximately 20,000 net acres in the Anadarko Basin, the quickening pace of drilling in SCOOP and STACK and the planned drilling and completion of 15 additional wells in STACK. Outside of the Anadarko Basin, the Company’s 2015 planned investments remain unchanged. Additional planned drilling in STACK will reduce lease renewal costs by approximately $40 million. Newfield now expects its fourth quarter 2015 average net production in the Anadarko Basin to be more than 71,000 BOEPD (previous guidance was 68,000 BOEPD). Complete operational highlights for the second quarter of 2015 can be found in @NFX. Newfield Exploration Company is an independent energy company engaged in the exploration, development and production of crude oil, natural gas and natural gas liquids. We focus on U.S. resource plays and our principal areas of operation include the Mid-Continent, the Rocky Mountains and onshore Texas. We also have offshore oil developments in China. See “Explanation and Reconciliation of Non-GAAP Financial Measures” found after the financial statements in this release. **This release contains forward-looking information. All information other than historical facts included in this release, such as information regarding estimated or anticipated drilling plans, planned capital expenditures, and estimated production, is forward-looking information. Although Newfield believes that these expectations are reasonable, this information is based upon assumptions and anticipated results that are subject to numerous uncertainties and risks. Actual results may vary significantly from those anticipated due to many factors, including drilling results, oil and gas prices, industry conditions, the prices of goods and services, the availability of drilling rigs and other support services, the availability and cost of capital resources, new regulations or changes in tax legislation, labor conditions and severe weather conditions. In addition, the drilling of oil and natural gas wells and the production of hydrocarbons are subject to numerous governmental regulations and operating risks. Other factors that could impact forward-looking statements are described in "Risk Factors" in Newfield's 2014 Annual Report on Form 10-K and other subsequent public filings with the Securities and Exchange Commission, which can be found at www.sec.gov. Unpredictable or unknown factors, not discussed in this press release, could also have material adverse effects on forward-looking statements. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. Unless legally required, Newfield undertakes no obligation to publicly update or revise any forward-looking statements. For additional information, please contact Newfield’s Investor Relations department. Phone: 281-210-5321 Email: info@newfield.com 2Q15 Actual 2Q15 Actual Results Domestic China Total Production/Liftings1 Crude oil and condensate (MMBbls) Natural gas (Bcf) — NGLs (MMBbls) — Total (MMBOE) Average Realized Prices2, 3 Crude oil and condensate (per Bbl) $ $ $ Natural gas (per Mcf) — NGLs (per Bbl) — Crude oil equivalent (per BOE) $ $ $ Operating Expenses:3 Lease operating (in millions) Recurring $ $ $ Major (workovers, etc.) $ $ $ Lease operating (per BOE) Recurring $ $ $ Major (workovers, etc.) $ $ $ Transportation and processing (in millions) $ $
